Citation Nr: 0401707	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-00 914A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 for diabetes mellitus and associated disabilities, 
claimed to have resulted from VA medical treatment with 
steroids.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from August 1952 to June 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
November 2003, which was more than 90 days following 
certification of the appeal to the Board by the RO, the Board 
granted the veteran's motion to change representative and to 
submit additional evidence.  The attorney identified on the 
title page now represents the veteran.  

In a letter received at the Board in November 2003, the 
veteran's attorney stated that the veteran is claiming 
benefits under 38 U.S.C. § 1151 for all potential residuals 
of long-term steroid use.  She stated that the veteran is 
claiming benefits for all potential residuals noted in his 
medical records, even those unknown to him.  With this 
statement the attorney submitted what are apparently 
printouts of internet articles.  One states that according to 
the Canadian Council on Continuing Education in Pharmacy, 
long-term steroid use can lead to various conditions 
including osteoporosis and cataracts, while another article 
discussed steroid-induced osteoporosis.  The Board refers 
this claim to the RO for appropriate action.  

In November 2003, the Board also received a photocopy of a 
statement from the veteran and his landlady who drives for 
him and helps him with his medication.  In their statements 
they refer to eye surgeries at the VA hospital in Columbia, 
Missouri, in 2002 as well as VA treatment for problems with 
his toenails.  They state that the VA doctor said that 
surgery on the left eye revealed scar tissue from an old 
injury caused by "combustion" to which the veteran was 
exposed when he could not reach his bunker during a nighttime 
attack by the enemy on an ammunition dump during his service 
in Korea.  The veteran also stated that he got what he called 
his "jungle rot" in Korea.  The RO should clarify whether 
the veteran is claiming service connection for residuals of 
eye injuries and for toenail disability and take action, if 
appropriate.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that VA medical treatment with steroids 
resulted in his diabetes and associated disabilities.  Review 
of the record shows that in July 1982 the RO received a claim 
that the veteran said was for service connection for 
diabetes.  He contended his diabetes was the result of having 
been given too much prednisone at the VA Medical Center 
(VAMC) in Fayetteville, Arkansas.  The record includes a 
deferred rating decision dated in January 1983 in which the 
RO noted there was a new issue, "s/c for diabetes due to 
VAMC giving too much prednisone."  The RO then referred to 
38 U.S.C. § 351 (subsequently renumbered as 38 U.S.C. 
§ 1151), the statute that governs benefits for persons 
disabled by VA treatment or vocational rehabilitation.  
Thereafter, the RO apparently obtained a copy of a VA 
hospital summary, which reportedly was a duplicate of 
evidence then in the file.  There is, however, no indication 
that the RO adjudicated the claim, and it has remained open 
since it was filed by the veteran in July 1982.  

The RO did not adjudicate the claim until an October 2001 
rating decision after the veteran again raised the issue in a 
statement received at the RO in May 2000.  The veteran 
disagreed with that decision and has perfected his appeal.  
The RO adjudicated the claim with consideration of the 
provisions of 38 U.S.C. § 1151 as amended effective on 
October 1, 1997.  The statute as amended requires that the 
claimed disability be caused by VA treatment and that the 
proximate cause of the disability involve fault or negligence 
by VA or an event not reasonably foreseeable.  The Board 
notes, however, that in a precedent opinion, the VA General 
Counsel held that all claims for benefits under 38 U.S.C. 
§ 1151 filed before October 1, 1997, must be adjudicated 
under the provisions of section 1151 as they existed prior to 
that date.  VAOPGCPREC 40-97.  Because the veteran's claim 
has been pending since July 1982 when originally filed, it 
should be adjudicated under the criteria for the award of 
benefits set forth in the statute as it existed prior to 
revision.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  It provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA and 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  In August 2001, 
VA issued revisions to 38 C.F.R. § 3.159, thereby 
implementing the notice and duty to assist provisions of the 
VCAA.  VA expressly provided that most of the provisions of 
38 C.F.R. § 3.159 as amended, which are the provisions 
relevant here, would be applied to all claims that had not 
yet been decided by VA as of November 9, 2000.  See 66 Fed. 
Reg. 45620, 45629.  In a recent precedent opinion, the VA 
General Counsel held that VA has authority to apply its 
regulations implementing the VCAA to claims filed before the 
date of enactment of the VCAA and still pending before VA as 
of that date.  VAOPGCPREC 7-03.  

Review of the records shows that in its January 2002 
statement of the case the RO provided the veteran with a copy 
the current version of 38 C.F.R. § 3.159, but there is no 
indication that the RO has at any time provided the veteran 
with notice of the evidence necessary to substantiate his 
claim, nor has it informed him of which information and 
evidence, if any, he is to provide and which information and 
evidence, if any, that VA will attempt to obtain on his 
behalf.  Further, on review of the record, the Board 
concludes that additional development is required prior to 
its adjudication of the claim.  

Review of the record shows that the veteran has indicated 
that prior to being diagnosed as having diabetes, he received 
VA prednisone treatment for respiratory disorders from 1975 
to 1981.  He states the dose was then reduced and he was 
taken off of prednisone in January 1988.  The claims file 
currently includes records of the veteran's VA 
hospitalization from May to June 1975 at the VAMC in 
Fayetteville, Arkansas, and hospital summaries pertaining to 
hospitalization at that VAMC in July 1982 and September 1982.  
In addition, the file includes the report of July 1981 
pulmonary function tests done at that VMAC and some 
outpatient records dated after 1982.  Statements in the 
record indicate that the veteran underwent a VA compensation 
and pension examination in Kansas City, Missouri on June 30, 
1981.  The report of any such examination is not of record 
and should be obtained.  Further review of the record shows 
that in October 2000 the RO made an electronic request for 
medial records from the VAMC in Fayetteville, Arkansas.  
Under items requested, the RO listed outpatient treatment 
reports from May 1999 to September 2000, while in the remarks 
section, the RO requested medical records dated from January 
1975 through December 1981.  The RO subsequently received VA 
outpatient treatment records dated from March 2001 to June 
2001.  There is no indication that the RO took any additional 
action to obtain VA treatment records dated between January 
1975 and December 1981.  Any such records that may exist 
would be pertinent to the veteran's claim and should be 
obtained.  

The claims file includes a January 1981 statement from W.G. 
Barnes, M.D., in which he reported that he had diagnosed the 
veteran has having diabetes in January 1980.  Dr. Barnes 
referred to the veteran having received previous treatment 
with prednisolone for asthma and said that since the advent 
of his diabetes it could not be used because it elevated the 
veteran's blood sugar beyond acceptable limits.  Other 
statements in the record also indicate that the veteran 
received treatment from Dr. Barnes before and after January 
1980.  As Dr. Barnes' clinical records may contain 
information relevant to the veteran's claim, action should be 
taken to obtain them.  

The Board further observes that although the RO arranged for 
an October 2001 VA examination and medical opinion pertaining 
to the veteran's diabetes and its relationship to prednisone 
prescribed by VA for treatment of his respiratory condition, 
the physician's assistant who conducted the examination noted 
that the veteran's claims file was not available for review.  
It is the judgment of the Board that a VA examination by an 
endocrinologist who provides an opinion that considers the 
entire record, including the veteran's treatment records as 
well as treatise excerpts and other medical opinions of 
record, would facilitate its decision in this case.  

The RO received the veteran's VA Form 9 in February 2002, and 
on that form the veteran indicated that he did not want a 
Board hearing.  With the VA Form 9, the veteran enclosed 
several documents, including a notarized statement signed by 
the veteran, his daughter and his landlady.  In the 
statement, the veteran referred to conversations with various 
physicians.  He said that his daughter had been present when 
he met with Dr. Chase and would be one of his witnesses at 
the Board of Veterans Appeals.  At the end of the statement, 
he said that his landlady (who is also his driver) would also 
be a witness when needed.  It is unclear whether the veteran 
is requesting a hearing before a member of the Board.  This 
should be clarified by the RO.  

Finally, the Board notes that in November 2003, the veteran's 
attorney submitted to the Board additional evidence, which 
includes internet articles discussing the relationship 
between the use of steroids and diabetes as well as other 
disorders.  The submission did not include a waiver of RO 
consideration of the evidence, which is required for its 
initial consideration by the Board.  See Disabled American 
Veteran, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (held 38 C.F.R. § 19.9(a)(2) invalid 
because, in conjunction with amendments to 38 C.F.R. 
§ 20.1304, it allowed Board to consider evidence without 
remand to RO for initial consideration and without having to 
obtain veteran's waiver, which is contrary to 38 U.S.C. 
§ 7104(a)).  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:  

1.  The RO should clarify whether the 
veteran is requesting a hearing before a 
member of the Board.  If so, the RO 
should make arrangements as appropriate.  
Only if the veteran is not requesting a 
hearing, should the RO proceed with the 
actions outlined in paragraphs 2 - 5 
below.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA from which he received 
treatment for any respiratory disorder 
subsequent to June 1975 and/or from which 
he received diagnosis or treatment for 
diabetes or associated disability at any 
time since June 1975.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
identified records that have not been 
secured previously.  In any event, the RO 
should ask the veteran to identify the 
years when he first and last received 
treatment from Dr. Barnes, his current 
address if different than 89 Gravel, 
Cassville, Missouri, and authorization to 
obtain Dr. Barnes' records.  The RO 
should also obtain and associate with the 
claims file any VA outpatient records of 
treatment of the veteran at the VAMC in 
Fayetteville, Arkansas, between January 
1975 and December 1981.  The RO should 
document fully all action taken to obtain 
the requested records.  

3.  Thereafter, the RO should arrange for 
VA examination of the veteran by an 
endocrinologist to determine the etiology 
of the veteran's diabetes and any 
associated disabilities.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record, including medical opinions 
and medical articles submitted by the 
veteran, the physician should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's diabetes and any 
associated disabilities resulted from VA 
steroid treatment for respiratory 
disorders during and any time after VAMC 
hospitalization in May and June 1975.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
then should undertake any other action 
required to comply with the notice and 
duty to assist provisions of 38 C.F.R. 
§ 3.159 (2003).  

5.  Thereafter, the RO should review the 
entire record and with application of the 
provisions of 38 U.S.C. § 1151 as they 
existed prior to October 1, 1997, 
readjudicate entitlement to compensation 
benefits pursuant to 38 U.S.C. § 1151 for 
diabetes mellitus and associated 
disabilities, claimed to have resulted 
from VA medical treatment with steroids.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC) that 
addresses all evidence added to the 
record since its May 2002 SSOC.  The 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


